Pettibone, J.,
delivered the opinion of the Court.
This was an action of debt for $165, upon several promissory notes, no one of which amounted to $90. The .notes were counted upon separately, and the declaration concluded to the damage of the plaintiffs of one hundred dollars. There was a general demurrer to the declaration, which was sustained by the Court below, and judgment given for the defendant. In support of the demurrer, it is contended that the Circuit Court had no jurisdiction, as each count (which must be considered as a separate declaration) cla'med less than $90. Without deciding the question, whether the want of jurisdiction in the Court can be taken advantage of, on demurrer, we do not have any difficulty in deciding that the Circuit Court had jurisdiction. The law encourages a consolidation of actions, in all cases where they can he joined according to the rules of pleading. It is not contended here that there is any misjoinder of action; but that a party has no right to consolídale several causes of action, which separately would be within the jurisd'etion of a Justice of the Peace, for the purpose of changing the jurisdiction to the Circuit Court. It is the debt demanded which settles the question of jurisdiction ; the debt demanded has relation to all the counts in the declaration. If, on the trial, it is found that plaintiffs demand does not exceed the sum of $90, his writ is abated: Gey. Dig. 396.
But prior to the verdict, the sum demanded is the only criterion to determine the jurisdiction.
The judgmejjjli the Court below mU3t be reversed, with costs. And this Court, proceeding to give such judgment as the Court below ought to have given, do direct that judgment be entered for the plaintiffs, for such sum as appears to be due by the declaration.